Citation Nr: 1501719	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  10-17 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an initial rating in excess of 10 percent for glaucoma with bilateral cataracts.

3.  Entitlement to an initial rating in excess of 10 percent for left thumb status post arthroplasty with degenerative changes and scars.

4.  Entitlement to an initial rating in excess of 10 percent for hypothyroidism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to November 1993 and from November 2002 to May 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of the appellant's case must consider these electronic records.  Review of the documents in the Veteran's Virtual VA electronic claims file reveals no additional documents pertinent to the issues on appeal.

The issues of entitlement to increased ratings for glaucoma with bilateral cataracts, left thumb status post arthroplasty with degenerative changes and scars, and hypothyroidism are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has a current diagnosis of hypertension during the period on appeal that had its onset during or is related to her military service.




CONCLUSION OF LAW

Resolving doubt in favor of the appellant, the criteria for service connection for hypertension are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  In light of the fact that the Board is allowing a grant of entitlement to service connection for hypertension and remanding the remaining issues on appeal, discussion of the notice and assistance requirements of the VCAA and a detailed explanation of how VA complied with the Act is unnecessary.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

The Veteran asserts that she has a current diagnosis of hypertension that first had its onset during her active duty service.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Hypertension is considered a "chronic disease" under 38 C.F.R. § 3.309(a).  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  Additionally, where a veteran served continuously for 90 days or more and hypertension becomes manifest to a degree of 10 percent within one year from date of termination of service, it shall be presumed to have been incurred in service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

The Veteran's service treatment records show that in September 2006 she was found to have elevated blood pressure, which should be monitored in upcoming medical examinations.  In February 2007 the Veteran was given a follow-up examination for her elevated blood pressure, and she was diagnosed with hypertension (systemic).

While the June 2008 VA examiner did not find that the Veteran had a current diagnosis of hypertension, just two months later the Veteran was examiner at the Carl Vinson VA Medical Center and was diagnosed with hypertension and prescribed hypertension medication.  The requirement that a current disability be present is satisfied when a claimant has a disability during the pendency of that claim; the Board therefore finds that the current disability requirement is satisfied, even though hypertension was not found on examination in June 2008.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

Additionally, although the June 2008 VA examiner suggested that the Veteran's hypertension in service may have been due to the side effect of a medication, there is no evidence of any other intercurrent cause affecting the Veteran between her May 2007 separation from service and her diagnosis of hypertension in August 2008.  The Board therefore finds no reason to question the chronicity of this condition, and, resolving all doubt in favor of the Veteran, accepts that the Veteran had a diagnosis of a chronic disorder is service which has continued to the present day.  As such, the criteria for service connection for hypertension are met.


ORDER

Entitlement to service connection for hypertension is granted.



REMAND

The Veteran asserts that her service-connected glaucoma with bilateral cataracts, left thumb status post arthroplasty with degenerative changes and scars, and hypothyroidism warrant higher ratings than those currently assigned.  The Veteran has not been afforded a VA examination since June 2008.  The Board also notes that the Veteran has asserted in her April 2010 substantive appeal that she has constipation and mental sluggishness related to her hypothyroid condition, indicating a worsening of this disorder since the June 2008 examination.  Regarding glaucoma with cataracts, the June 2008 VA eye examiner provided information regarding the Veteran's visual acuity, but did not adequately examine or discuss the Veteran's visual field defects, which are indicated in the Veteran's private medical records and lay statements.  These issues must therefore be remanded in order to provide the Veteran with current and comprehensive VA examinations.

The Veteran has indicated that she receives ongoing medical care through a private medical provider and eye doctor, but recent private medical records since 2008 are not of record.  The Veteran has also received VA medical treatment at the Carl Vinson VA Medical Center and the Macon Community Based Outpatient Clinic.  Currently, the claims file contains only VA treatment records dating up to November 2009.  As there may be additional treatment records directly pertinent to the current issues, all outstanding VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any outstanding, relevant VA medical records from the Carl Vinson VA Medical Center and the Macon Community Based Outpatient Clinic dated since November 2009.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her glaucoma with cataracts, hypothyroidism, and left thumb disability, including any more recent treatment from Middle Georgia Orthopedic, all general treatment from Dr. Tayag, and all eye treatment from Dr. Gayton.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

3.  The Veteran should be scheduled for a VA examination with an endocrinologist to determine the current severity of her service-connected hypothyroidism.  The entire claims file must be provided to the examiner and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests should be accomplished, and all clinical findings reported in detail.  A complete rationale for any opinions expressed must be provided.

The examiner must identify the nature and severity of all manifestations attributable to the Veteran's hypothyroidism.  Specifically, the examiner should comment on whether examination and review of the evidence shows that the Veteran presents objective evidence of cold intolerance; muscular weakness; cardiovascular involvement; mental sluggishness or disturbance (to include signs of dementia, slowing of thought, depression); bradycardia; sleepiness; weight gain; fatigability; or constipation as a result of hypothyroidism.  The examiner must discuss the effect the appellant's symptoms have on her occupational functioning.

4.  The Veteran should be scheduled for a VA orthopedic examination to determine the current severity of her service-connected left thumb disorder.  The entire claims file must be provided to the examiner and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests should be accomplished (to include X-rays if necessary), and all clinical findings reported in detail.  A complete rationale for any opinions expressed must be provided.

The examiner should conduct any relevant range of motion testing relating to the left thumb, and discuss any findings, including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Furthermore, any additional loss of motion with repetitive movement must be noted.  The examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.   The examiner must estimate the effect of all functional losses, including due to flare-ups, by equating the disability experienced due to such losses to additional loss of motion beyond what is shown clinically.  The examiner must state whether there is any evidence of ankylosis and provide measurements of the gap between the thumb pad and the fingers when attempting to oppose the fingers to the thumb.

The examiner should also discuss the Veteran's lay statements, including her assertion that she is unable to hold or grip objects because of her left thumb disability and discuss the impact that this disability has on her occupational functioning.

5.  The Veteran should be scheduled for a VA eye examination to determine the current severity of her service-connected glaucoma with bilateral cataracts.  The entire claims file must be provided to the examiner and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests should be accomplished, and all clinical findings reported in detail.  A complete rationale for any opinions expressed must be provided.

The examiner must set out all necessary information regarding the Veteran's visual fields and visual acuities.  Specifically, uncorrected and corrected central visual acuity for distance and near vision of both of the Veteran's eyes must be provided.  Measurement of the visual field should be made part of the examination report.  The examiner must discuss the Veteran's assertions of having blurred vision and a "black spot" in the central vision of her left eye.  The examiner must also discuss all relevant findings within the Veteran's private eye care records and discuss whether they indicate eye symptoms of greater severity than those demonstrated on examination.

6.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications must be associated with the claims folder.  She is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on her claims.  38 C.F.R. § 3.655 (2013).

7.  Ensure that all reports fully comply with this remand and the questions presented in the request, to include that the examiner documented consideration of all records and that all additional requested actions have been accomplished (to the extent possible) in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing all indicated development, the AOJ should readjudicate the claims on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


